       Case 4:20-cv-00340-DPM Document 13 Filed 05/05/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

KENNETH RAY PITTS
ADC #085938                                                     PLAINTIFF

v.                       No. 4:20-cv-340-DPM-BD

KENNETH W. ST ARK, Captain,
Cummins Unit; HANDELY,
Sergeant, Cummins Unit; T. WADE,
Lieutenant, Cummins Unit; AVERY,
Lieutenant, Cummins Unit; AGNEW,
Sergeant, Cummins Unit; and AVERY,
Sergeant, Cummins Unit                                      DEFENDANTS

                                  ORDER
      1. Pitts' s appeal, Doc. 12, is denied.   Magistrate Judge Deere did
not clearly err or misapply the law in denying Pitts' s motions for in
forma pauperis status and for reconsideration.       Doc. 6, 8, 10 & 11. Pitts
is a three-striker;   and he hasn't shown that he's in imminent danger
of serious physical injury.     Doc. 2 & 4.     He is therefore ineligible to
proceed in forma pauperis.    28 U.S.C. § 1915(g).
      2. The Court withdraws the reference.
      3. Pitts hasn't paid the filing fee;      and the time to do so has
passed.    Doc. 4.    The Court will therefore dismiss Pitts' s complaint
without prejudice.      LOCAL RULE 5.5(c)(2).     If Pitts wants to proceed
       Case 4:20-cv-00340-DPM Document 13 Filed 05/05/20 Page 2 of 2



with this lawsuit, then he must pay the filing fee and file a motion to
reopen by 4 June 2020.
     4. An in forma pauperis appeal from this Order and accompanying
Judgment would not be taken in good faith.
      So Ordered.

                                                    v
                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
